Citation Nr: 1704496	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  10-37 091	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for patellofemoral syndrome of the left knee (left knee disability) prior to January 19, 2016, and in excess of 10 percent from that date.
 
2.  Entitlement to an initial compensable rating for headaches secondary to post-concussion disorder (headaches). 


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to March 1992.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which awarded service connection for left knee disability and headaches, both evaluated as noncompensable and effective from August 26, 2008 (the date the claim was received).  The Veteran timely appealed.  

The Board additionally notes that the June 2006 rating decision also awarded service connection for right knee disability evaluated as noncompensable and effective from August 26, 2008, and denied service connection for bilateral hearing loss.  The Veteran filed a notice of disagreement and a statement of the case was issued.  However, these issues are not before the Board, as the Veteran limited her substantive appeal to the issues of initial higher ratings for left knee disability and headaches.  See 38 C.F.R. § 20.200 (2016) (an appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal); 38 C.F.R. § 20.202 (2016) (allowing substantive appeal to specifically indicate issues being appealed).

In a March 2016 rating decision, the RO assigned an increased rating of 10 percent for left knee disability, effective from January 19, 2016.  Despite this grant, a claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an initial increased rating for left knee disability remains before the Board and has been recharacterized to reflect the staged rating that has been assigned. 

The issue of entitlement to an initial compensable rating for headaches is addressed in the decision below, and the issue of entitlement to an initial compensable rating for left knee disability prior to January 19, 2016, and in excess of 10 percent from that date, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran's headaches were accompanied by pain, difficulty in concentrating, and memory problems more nearly approximating characteristic prostrating attacks occurring on average once a month, but not frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent, but no higher, for headaches, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.124a, Diagnostic Code (DC) 8100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.     
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Veteran's claim arises from disagreement with the initial disability rating assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, post-service private treatment records, and post-service VA treatment records and examination reports.  The Veteran has not identified any further outstanding pertinent post-service treatment records.  She has been afforded multiple VA examinations for her service-connected headache disability over the course of the appeal.  The Board finds that, for the reasons indicated in the discussion below, these examinations are adequate for the purposes of evaluating the headaches, as each involved a review of the Veteran's pertinent medical history as well as clinical examinations of the Veteran, and provided findings responsive to the applicable rating criteria.  See generally Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board notes that the Veteran indicated in an April 2016 communication that the she underwent a computed tomography (CT) scan in 2015 without abnormal findings.  Although this record has not been associated with the record, the fact that the headaches are rated based on the frequency and severity of the attacks and not imaging findings, and that the CT scan showed no abnormalities and therefore would not provide a basis for an extraschedular rating, reflects that this evidence could not provide the basis for a higher rating.  Furthermore, the Veteran's statements and medical records have sufficiently described her symptoms throughout the entire appeal period, as demonstrated in the discussion below.  Consequently, the Board will not remand the appeal to obtain this record, as this would create additional burdens to VA's adjudication system with no benefit flowing to the Veteran.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (noting that "[a] veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution"); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (citing Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)) (remand not required when it would impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

The veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is the propriety of the initial evaluation assigned, as it is here, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran's headache disability has been rated as noncompensable under DC 8100.  Under DC 8100, a 10 percent rating is assigned with characteristic prostrating attacks averaging one in two months, over the last several months. A 30 percent rating is warranted for characteristic prostrating attacks occurring on average once a month over the last several months; the maximum schedular rating of 50 percent is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100; see Pierce v. Principi, 18 Vet. App. 440 (2004) (noting that the four factors to be considered for a 50 percent rating under DC 8100 are "very frequent," "completely prostrating," "prolonged attacks," and "productive of economic inadaptability").

The term "prostrating" is not defined by the regulation, nor has the Court defined it. Cf. Fenderson, 12 Vet. App. 119 (quoting DC 8100 verbatim, but not specifically addressing the matter of what is a prostrating attack).  For reference purposes, the Board notes that "prostration" is defined as "extreme exhaustion or powerlessness."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd ed. 2012).  

VA regulations also do not define "economic inadaptability."  However, the Court has noted that nothing in Diagnostic Code 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004). 

Turning to the evidence of the record, a May 2009 VA examination record reflects that the Veteran experienced a constant headache described as "always in the background" with pain intensity of one out of ten.  She further stated that she did not experience flare-ups and that the headaches never go away.  There were no reports of precipitating, aggravating, or alleviating factors, and that medication did not alleviate her pain.  The Veteran indicated that she is able to maintain her normal level of activity.  She indicated that in the past, the headaches impaired her ability to concentrate and study, however, she persevered and graduated.  The diagnosis was headaches secondary to post concessional disorder. 

In her September 2009 NOD, the Veteran stated the she has constant and chronic head pain since her in-service car accident and although the pain had gradually reduced over the year to a low-level of one or two on a scale from one to ten, the headaches are always present and requires coping.  She also indicated that she is often distracted from her life and work activities as a result of the constant headache.  She further indicated that she had previously taken medication to help with the head pain, but it made her so tired that she could not function, and as a result she resorted to self-coping to avoid side effects from medication.  

In her September 2010 statement submitted with her substantive appeal, the Veteran contends that her headaches should be rated higher than 0 percent.  She indicated that she copes with constant pain and medication side effects caused her some career delays due to poor performance at school and on the job, and she also had memory problems since that time.  She further indicated that for the past few years, the pain has gradually subsided to a lower level, but it still frequently flares up with stress in school, work, or life, and thus, the pain now fluctuates from a fairly low level to moderately high-level during stress that interferes with daily activities.  She stated that the flare-ups could be considered to be prostrating as described in the regulations, because she was prescribed numerous medications to control the pain, and it occurs more than once a month and the attacks last for days.

In a January 2016 VA examination, the Veteran reported constant daily headache, described as pain, tingly with occasional throbbing pulsation that is pretty significant.  She indicated that the throbbing does not happen very often, as the last one was in October.  She indicated that she think it gets worse with stress and probably due to poor sleep and eating chocolate.  She rated her current headache pain as a four on scale of one to ten pain scale, and was at its worst in October 2015 at an eight, which lasted for a few minutes.  The Veteran indicated that she had to rest until the pain subsided.  She denied visual changes, nausea, or vomiting. 

The VA examiner noted symptoms of constant head pain, pulsating or throbbing, pain localized to one wide of the head, daily tingly pain left temporal region with intermittent throbbing flare-ups, lasting less than one day.  The VA examiner concluded that the Veteran's headaches were not characteristic of prostrating attacks of migraine or non-migraine headache pain.  The VA examiner further concluded that the Veteran's headaches did not impact her ability to work. 

In an April 2016 correspondence, the Veteran again expressed disagreement with the noncompensable rating for her headache disability.  She stated that she has constant headache pain with flare-ups every month that prevent her from performing activities until it passes.  She further states that she described a bad attack that occurred in October 2015 at the start of work and that she had to rest until it subsided.  She indicated that her flare-ups are more frequent lately due to work stress and that she underwent several imaging studies with no abnormal findings.  She further explained she experiences difficulty with remembering things, concentrating, and becomes easily overwhelmed due to stress.

The above evidence reflects that the Veteran has sufficiently described characteristic and prostrating headaches occurring at least once a month for the entire appeal period.  As such, the Board concludes that her symptoms most closely approximate a 30 percent rating.  

The Board further finds that the Veteran's symptoms have not met or approximated the criteria for the next higher 50 percent rating during the appeal period.  The 50 percent rating contemplates very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Here, the Veteran has not sufficiently described very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Rather, the Veteran has indicated that she experiences mild to moderate headaches with intermittent flare-ups.  She has rated her headache pain at one, two, four, and eight, with eight describing a flare-up, and which the Veteran indicated does not occur often, as reflected in the January 2016 VA examination.  The Veteran also indicated during the January 2016 VA examination that she had a bad attack in October 2015, which required her to rest until the headache subsided, which lasted a few minutes.  The Veteran also stated that she has more flare-ups due to work stress.  Thus, although the Veteran has complained of constant headache, the evidence does not establish that these headaches were completely prostrating with prolonged attacks productive of "severe economic inadaptability," which is contemplated by a 50 percent rating.  The Veteran has not indicated that she has missed work due to her headache; rather she has indicated that her intermittent and/or infrequent flare-ups require her to rest until it subsides a few minutes later.  The January 2016 VA examiner also concluded that the Veteran's headaches did not impact her ability to work.  Therefore, the record does not contain evidence showing that her economic inadaptability was severe.

Thus, the frequency of the Veteran's prostrating headaches has been described as intermittent or infrequent, and the Veteran's symptoms have been relatively consistent with prostrating attacks occurring on average once a month during the appeal period.  The Board therefore finds that the Veteran's headaches warrant an initial disability rating of 30 percent, but no higher, for the entirety of the appeal period.  See 38 C.F.R. § 4.124a, DC 8100.

The Board also finds that referral for consideration of extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran's service-connected headaches are fully contemplated by DC 8100 as it relates to migraines.  Here, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected headaches is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's headaches with the established criteria found in the rating schedule for migraine headaches shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology of "prostrating attacks" found in Diagnostic Code 8100.  The term prostrating attacks is broad enough to encompass all of the Veteran's symptoms.  There is also no evidence of frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for headaches is not warranted.  38 C.F.R. § 4.16(b); Thun, 22 Vet. App. 111.

In addition, Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016). 

Finally, a total disability rating based on individual unemployability (TDIU) is considered an element of rating claims when raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the Veteran is currently employed and has not asserted that she is unemployable due to her service-connected disabilities.  The January 2016 VA examiner also concluded that the Veteran's headaches do not impact her ability to work.  Therefore, the matter of the entitlement to a TDIU based on the Veteran's service connected disabilities has not been raised by the evidence of record.

For the foregoing reasons, the criteria for an initial rating of 30 percent for headaches have been met.  As the preponderance of the evidence is against a higher rating, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3. 


ORDER

Entitlement to an initial evaluation of 30 percent for service-connected headaches is granted, subject to the provisions governing the payment of monetary benefits.


REMAND

Regarding the Veteran's claim for an initial increased rating for left knee disability, the Veteran was last afforded a VA examination in January 2016.  However, the Board finds that the VA examination is inadequate because the left knee was not tested for pain on both active and passive motion, and in weight-bearing and non-weight-bearing pursuant to 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Board finds a remand is necessary to afford the Veteran another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As the claim is being remanded, any updated VA treatment records should also be obtained.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (holding the VA's duty to assist includes "obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance."). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA treatment records. 

2.  Then schedule the Veteran for a VA examination, with a qualified VA physician to determine the current severity of her left knee disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.

All pertinent pathology should be noted in the evaluation report in accordance with the current disability benefits questionnaire.

The examiner should specifically report the results of active, passive, weight-bearing, and non-weight bearing range-of-motion testing of the Veteran's left knee, consistent with 38 C.F.R. § 4.59 as interpreted in Correia.

3.  After the above development has been completed and any additional development deemed appropriate, readjudicate the remaining claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


